Citation Nr: 1501700	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of recovery of a service-connected compensation benefits overpayment in the amount of $34,311.03, to include whether the overpayment of compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in February 2010.  

The matter was previously before the Board in March 2014, when it was remanded to afford the Veteran a hearing before the Board.  

Accordingly, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2014.  A transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

1.  The Veteran was incarcerated beginning in August 2000, and when the AOJ first learned of the incarceration it issued a decision informing him that apportionments to his wife and son were being made and that no overpayment would be created.

2.  The AOJ later reversed its initial determination, which resulted in the overpayment, and this is solely the result of administrative (clerical) error in not recognizing its earlier decision.


CONCLUSION OF LAW

The debt in the amount of $34,311.03 for payment of service-connected compensation benefits is not valid.  38 U.S.C.A. §§ 1506, 1521, 5314; 38 C.F.R. §§ 1.911, 3.500.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision now on appeal, the AOJ created an overpayment when it reduced the Veteran's compensation to 10 percent during a period of incarceration pursuant to 38 C.F.R. § 3.665 (2014).  The AOJ also denied a request for waiver of overpayment based on a determination that the debt was the result of the Veteran's failure to report an address change and his incarceration.  

The Veteran disputes this finding.  He maintains that he gave the AOJ timely notice of his incarceration.

For the reasons given below, the Board must find that even if the Veteran did not give timely notice of his incarceration, the debt was created by an administrative error on the RO's part by not recognizing that it had earlier made a decision finding that no overpayment would be created due to the Veteran's incarceration.  

A.  Applicable Law

Any person specified in 38 C.F.R. § 3.665(c) who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation or dependency and indemnity compensation (DIC) in excess of the amount specified in 38 C.F.R. § 3.665(d) of this section beginning on the 61st day of incarceration.  38 C.F.R. § 3.665(a).  VA will inform a person whose benefits are subject to this reduction shall be informed of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  Id.  In addition, VA will also notify, the person's dependents of their right to an apportionment if VA is aware of their existence and can obtain their addresses.  Id.  

Whenever the Secretary finds that an overpayment has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States.  See Mountford v. Shinseki, 24 Vet. App. 443, 450, n.6 (2011) (citing 38 U.S.C.A. §§ 3685, 5314).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

A discontinuance of an award will be made effective the date of last payment on an erroneous award based solely on administrative error or error in judgment.  See 38 C.F.R. § 3.500(b)(2); see also 38 C.F.R. § 3.105(a).

A reduction or discontinuance of benefits based on an erroneous award will be made when it is determined that: (1) the beneficiary was not guilty of an act of commission or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) the VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements).  VAOPGCPREC 2-90 (1990).

B.  Discussion

In this case, there is no material dispute that the Veteran was convicted of and sentenced to incarceration for a felony from August 2000 until August 2007.  He was paroled in January 2002.

It remains in dispute whether the Veteran timely advised the RO of his incarceration.  
    
More specifically, the Veteran testified at his October 2014 Board hearing that he informed VA by telephone in January 2000 of his upcoming incarceration.  Hr'g Tr. 2-4.  He talked to someone in the finance department, who sent him forms to complete regarding apportionment.  Hr'g Tr. 3-4.  The RO took action on his telephone call as shown by the fact that the RO switched the bank accounts into which his VA payments were deposited.  Hr'g Tr. 8.  

This history is not confirmed by the claims file and is directly contradicted by a letter written by the Veteran in June 2002.  He wrote then that:

In September 2000 I had my wife [] notify [VA] that I had been incarcerated . . . .  In September 2000 the VA sent my wife an apportionment request form.  She mailed the request to me at the institution I was being housed at I filled out and signed the request and mailed it back to her.  She suppose[edly]mailed them back to [VA i]n order for her to continue to receive what benefits she was entitled to.  I was under the impression that the VA granted the apportionment for her and my son to continue to receive benefits.  These benefits were being sent via direct deposit to a checking account [] with her only listed on the account.  As I stated she states that the apportionment was sent to the VA and she never had any problem receiving the benefits.  She says she can't remember with whom she spoke with to request the documents or to whom she mailed them back to but I do remember filling them out, signing them and sending them back to my wife.  

This June 2002 letter appears to be the correct chronology.  

In fact, contrary to his hearing testimony, the claims file does not indicate that the Veteran called the RO in January 2000 to provide notice of his upcoming incarceration.  No such telephone call is documented until a November 2001 Report of Contact when the RO spoke directly with the Veteran three months into his incarceration.  At that time, he conveyed information regarding his incarceration, but also indicated that "[h]e thought that we apportioned the benefits to his wife.  Funds are going to her bank account. . . . Spouse was suppose [sic] to file for an apportionment when veteran went to jail but there isn't one of record."  

The AOJ received a Direct Deposit Sign-up Form from the Veteran's wife several days earlier in November 2001.  

This chronology most reasonably establishes that it was not until at least November 2001 that he put the AOJ on notice of his incarceration.  It is unclear why the Veteran thought in November 2001 that the RO had apportioned the benefits, but this Report of Contact is evidence that he believed a request for apportionment had been made.  It also appears true that the Veteran's wife did call the RO at some earlier point to obtain the Direct Deposit Sign-up Form.  

In either event, the AOJ eventually confirmed with the state correctional institution in April 2002 that he had been incarcerated beginning from August 2000.  The RO sent him a notice letter the next month, in May 2002, advising him that a reduction in his benefits was warranted due to this incarceration, but that an apportionment could be requested.  

One month later, in June 2002, the AOJ received an Apportionment Request Form, which was signed by the Veteran's wife and cosigned by him.  

The AOJ sent the Veteran and his wife notice letters in October 2002 informing them that:

Because you were incarcerated we reduced your benefit to the 10% rate effective the sixty first day of your incarceration.  Corresponding to your incarceration adjustment we granted the apportionment request for the period of your incarceration in the full amount of your disability compensation.  We therefore did not create an overpayment because your incarceration reduction was at the same time subject to an apportionment reduction in the same amount.  

This October 2002 letter went on to give specific details regarding the dollar amounts to be apportioned to the Veteran's wife and his son.  

Despite this October 2002 decision, the AOJ continued to develop the requests for apportionment, including by asking for additional evidence.  Ultimately, the AOJ reversed its October 2002 decision when it issued the February 2010 decision now on appeal.  

In light of this chronology, the Board must find that the overpayment was the result of administrative error when it first told the Veteran no overpayment would be created and nonetheless went on to create the overpayment.  

In fact, the AOJ appears to have conceded this error when it accurately summarized in a March 2011 memorandum:

Upon review of the C file it appears the Louisville Regional Office did not award/grant an apportionment for the wife in her own name because the veteran's money was going to her direct deposit.  Please see [] Letter to vet and letter to spouse informing him no overpayment would be created dated October 17 2002.  // One award should have gone to vet with his 10 or 20 percent comp[ensation] and the rest should have gone to the spouse in her own name and not in the veteran's name. //  No awards ever done for apportionment for wife.  Only awards in file for the veteran. //  The veteran would not have known the implications of the apportionment.  Letters sent to vet and to spouse saying no overpayment would be created. Possible Administrative Error.

(Emphasis added.)

As summarized in this memorandum, the October 2002 letter informed the Veteran that an apportionment had been made without a resulting overpayment.  Any fault on the Veteran's part in not timely informing VA of his incarceration is moot in light of the AOJ's October 2002 decision that no overpayment would be created.  Certainly, it would appear that this October 2002 decision itself was the result of administrative error because no apportionment was made to the Veteran's wife; she was receiving, by direct deposit, his entire compensation amount.  Correspondingly, the Veteran did not appeal the October 2002 determination because it granted the relief sought, and it was reasonable for him to have relied on this decision.  The later decision in February 2010 attempted to correct this administrative error, but only compounded the error by overlooking the favorable determination made in October 2002.  This error must be charged to VA.  Accordingly, the debt is not valid.  See 38 C.F.R. § 21.9635(r).  

Because the debt is not valid, no discussion of waiver of overpayment is necessary.


ORDER

Because the overpayment of the amount of $34,311.03 for the award of service-connected disability compensation benefits was not properly created, the appeal is granted.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


